Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/384,246 filed on 7/23/21 with effective filing date 3/4/2019. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 4-10, & 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2021/0029373 in view of Pang et al. US 2016/0100189. 
Per claims 1, 10 & 19-20, Park et al. discloses a method of visual media processing, comprising:
determining, for a conversion of a current video block of a video and a bitstream of the
video, that a first coding mode is applied on the current video block (para: 65, e.g. the inter predictor 221 may derive a predicted block for the current block based on a reference block; the motion information may be predicted in units of blocks, sub-blocks, or samples based on correlation of motion information between the neighboring block and the current block); deriving a first block vector (BVx, BVy) for the current video block (para: 65, e.g. the motion information may include a motion vector and a reference picture index. The motion information may further include inter prediction direction (L0 prediction, L1 prediction, Bi prediction, etc.)); wherein a size of the luma buffer is indicated by M=mW and N=H, wherein M is a width of the luma buffer, N is a height of the luma buffer, W is a width of a coding tree block including the current video block, and H is a height of a coding tree block including the current video block, and wherein m is a positive integer and derived based on W or H, and M and N are all positive integer (para: 54 & 124, e.g. A picture generally refers to the unit representing one image at a particular time frame, and a slice/tile refers to the unit constituting the picture in terms of coding. A slice/tile may include one or more coding tree units (CTUs; the tile column is a rectangular region of CTUs having a height equal to the height of the picture and a width specified by syntax elements in the picture parameter set; the tile row is a rectangular region of CTUs having a height specified by syntax elements in the picture parameter set and a width equal to the width of the picture; the table (or buffer, list) may be initialized when encountering a new CTU row. If the table is initialized, the number of HMVP candidates included in the table may be set to zero. The size of the table (or buffer, list) may be fixed to a specific value (for example, 5 or the like)).
Park et al. fails to explicitly disclose generating prediction samples for the current video block based on the first block vector and a luma buffer, wherein reconstructed samples of previous video blocks without being applied a filtering operation are stored in the luma buffer, and wherein in the first coding mode, the prediction samples are derived from a same picture including the current video block; and performing the conversion based on the prediction samples. 
Pang et al. however in the same filed of endeavor teaches generating prediction samples for the current video block based on the first block vector and a luma buffer (para: 273, e.g. the reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1), each of which identify one or more reference pictures stored in decoded picture buffer 64 ), wherein reconstructed samples of previous video blocks without being applied a filtering operation are stored in the luma buffer, and wherein in the first coding mode (para: 100 & 251, e.g. coding unit (CU) could be the same size of a CTB although and as small as 8.times.8. Each coding unit is coded with one mode; when a CU is inter coded, it may be further partitioned into two prediction units (PUs) or become just one PU when further partition does not apply; when two PUs are present in one CU, they can be half size rectangles or two rectangle size with 1/4 or 3/4 size of the CU; a PU or CU may have a luma block of samples, as well as multiple corresponding chroma (color) blocks of samples), the prediction samples are derived from a same picture including the current video block (para: 150, e.g. when a particular picture is included in a reference picture list of the particular picture itself is equal to 1, and when the refIdx of the current prediction unit points to the picture itself, then may be a requirement for the bitstream conformance that none of the prediction samples (from the current picture) shall cross the picture boundary); and performing the conversion based on the prediction samples (para: 289, e.g. entropy encoding unit 56 of video encoder 20 may convert each MV predictor candidate of a plurality of motion vector predictor candidates for the current picture to integer-pel precision either prior to being used in a candidate derivation process or after the candidate derivation process is completed).
Therefore, in view of disclosures by Pang et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Park et al. and Pang et al. in order to perform motion estimation which is computationally expensive operations in the encoder and complexity is reduced by allowing several candidates. 


Per claims 4 & 13, Pang et al. further teaches the method of claim 1, wherein the luma buffer is reset before coding a picture or a slice (para: 196).
Per claims 5 & 14, Pang et al. further teaches the method of claim 4, wherein elements of the luma buffer are reset with a fixed value (para: 196).
Per claims 6 & 15, Park et al. further teaches the method of claim 1, wherein the reference area includes nearest available m-1 coding tree blocks in a coding tree block row (para: 144, e.g. the ctu_idx_in_brick refers to the index of the corresponding CTU in the brick, and the BrickWidth refers to the width of the brick in units of CTUs; the BrickWidth may refer to the number of CTU columns in the corresponding brick).
Per claims 7 & 16, Park et al. further teaches the method of claim 1, wherein after reconstructing a position (x, y) relative to an upper-left corner of a picture, a value at position (x mod M, y mod N) in the luma buffer is updated with a reconstructed value of the position (x, y) (para: 120 & 124, e.g. the number of HMVP candidates included in the table may be set to zero; the size of the table (or buffer, list) may be fixed to a specific value (for example, 5 or the like)).
Per claims 8 & 17, Park et al. further teaches the method of claim 1, wherein the conversion includes encoding the current video block into the bitstream (para: 63).
Per claims 9 & 18, Park et al. further teaches the method of claim 1, wherein the conversion includes decoding the current video block from the bitstream (para: 76).

Allowable Subject Matter
6.	Claims 2-3 & 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Pang et al. US 2015/0264386 A1, e.g. a value of a BV that represents a displacement between the current block and a predictor block of video data in a picture in which the current block resides; determining, based on the value the BV, the predictor block. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.